Case: 19-20736     Document: 00515976478          Page: 1     Date Filed: 08/12/2021




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          August 12, 2021
                                   No. 19-20736                            Lyle W. Cayce
                                                                                Clerk

   United States of America,

                                                                        Plaintiff,

                                       versus

   William Solomon Lewis,

                                                            Defendant—Petitioner.


              Application for Certificate of Appealability from the
         United States District Court for the Southern District of Texas
                            USDC No. 4:14-CV-335


   Before Jones, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          William Solomon Lewis, federal prisoner # 73998-279, was convicted
   by a jury of possessing an unregistered firearm. He now seeks a certificate of
   appealability (COA) to appeal the district court’s dismissal of his 28 U.S.C.
   § 2255 motion challenging this conviction. In addition, Lewis requests a
   COA to challenge the district court’s denial of his Federal Rule of Civil


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-20736      Document: 00515976478              Page: 2   Date Filed: 08/12/2021




                                        No. 19-20736


   Procedure 60(b) motion, in which he presented new evidence in support of
   his contention that the district court erred in denying relief on the merits of
   his ineffective assistance claims.
          “This court must examine the basis of its jurisdiction, on its own
   motion, if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). A
   timely notice of appeal in a civil case is a jurisdictional prerequisite. See
   Bowles v. Russell, 551 U.S. 205, 213-14 (2007); 28 U.S.C. § 2107(b)(1). Lewis
   had 60 days from the entry of the judgment denying his § 2255 motion in
   which to file his notice of appeal. See Fed. R. App. P. 4(a)(1)(B)(i). He
   did not file a notice of appeal until after this appeal period expired. His Rule
   60(b) motion was not filed within the 28-day period following the entry of
   judgment. See Fed. R. App. P. 4(a)(4)(A)(vi). Finally, Lewis filed no
   motion to excuse the delay under Federal Rule of Appellate Procedure
   4(a)(5). See Henry v. Estelle, 688 F.2d 407, 407 (5th Cir. 1982). Because
   Lewis did not file a timely notice of appeal, his motion for a certificate of
   appealability from the denial of his original § 2255 motion is DENIED, and
   the appeal is DISMISSED for lack of jurisdiction.
          Lewis did file a timely notice of appeal from the denial of his Rule
   60(b) motion. The district court rejected Lewis’s postjudgment claims on
   their merits. However, the court had no jurisdiction to consider his challenge
   to the denial on the merits of his ineffective assistance claims, as the pleading
   constituted a successive § 2255 motion and Lewis had not obtained
   authorization to proceed from this court. See Gonzalez v. Crosby, 545 U.S.
   524, 530-32 (2005); Adams v. Thaler, 679 F.3d 312, 321-22 (5th Cir. 2012); 28
   U.S.C. § 2244(b)(3)(A); § 2255(h). Accordingly, Lewis’s request for a COA
   with respect to the denial of Rule 60(b) relief is DENIED as moot, the
   district court’s order denying relief on the Rule 60(b) motion is VACATED,
   and the case is REMANDED with instructions to dismiss the motion for
   lack of jurisdiction. See Davis v. Sumlin, 999 F.3d 278, 279-80 (5th Cir. 2021).



                                             2
Case: 19-20736     Document: 00515976478          Page: 3   Date Filed: 08/12/2021




                                   No. 19-20736


   Lewis’s motions for leave to proceed in forma pauperis on appeal, for release
   on bond pending appeal, and for courtesy copies of his COA application and
   brief are DENIED.




                                         3